                                                Case 3:19-cv-02546-CRB Document 97-4 Filed 10/28/19 Page 1 of 3



                                           1   RODGER R. COLE (CSB No. 178865)
                                               rcole@fenwick.com
                                           2   CRYSTAL A. NWANERI (CSB No. 318955)
                                               cnwaneri@fenwick.com
                                           3   FENWICK & WEST LLP
                                               801 California Street
                                           4   Mountain View, CA 94041
                                               Telephone: 650.988.8500
                                           5   Facsimile:     650.938.5200

                                           6   LAURENCE F. PULGRAM (CSB No. 115163)
                                               lpulgram@fenwick.com
                                           7   TYLER G. NEWBY (CSB No. 205790)
                                               tnewby@fenwick.com
                                           8   MOLLY R. MELCHER (CSB No. 272950)
                                               mmelcher@fenwick.com
                                           9   ARMEN N. NERCESSIAN (CSB No. 284906)
                                               anercessian@fenwick.com
                                          10   FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                          11   San Francisco, CA 94104
                                               Telephone: 415.875.2300
                                          12   Facsimile:     415.281.1350
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Attorneys for Defendant
                                               INTUIT INC.
                                          14

                                          15                              UNITED STATES DISTRICT COURT
                                          16                             NORTHERN DISTRICT OF CALIFORNIA
                                          17                                  SAN FRANCISCO DIVISION
                                          18

                                          19                                               Master File No.: 3:19-cv-02546-CRB
                                               IN RE INTUIT FREE FILE LITIGATION
                                          20                                               DECLARATION OF MOLLY
                                               This Document Relates to: All Actions       MELCHER IN SUPPORT OF
                                          21                                               DEFENDANT INTUIT INC.’S
                                                                                           MOTION TO COMPEL
                                          22                                               ARBITRATION

                                          23                                               Date:    December 13, 2019
                                                                                           Time:    10:00 a.m.
                                          24                                               Ctrm:    6, 17th Floor
                                                                                           Judge:   Hon. Charles R. Breyer
                                          25
                                                                                           Date Action Filed: May 1, 2019
                                          26

                                          27

                                          28

                                                DECL. OF MOLLY MELCHER ISO DF’S                            CASE NO.: 3:19-cv-02546-CRB
                                                MOTION TO COMPEL ARBITRATION
                                                Case 3:19-cv-02546-CRB Document 97-4 Filed 10/28/19 Page 2 of 3



                                           1                             DECLARATION OF MOLLY MELCHER

                                           2          I, Molly Melcher, declare as follows:

                                           3          1.      I am an attorney licensed to practice law in the State of California and am an

                                           4   associate at Fenwick & West LLP. I have personal knowledge of the matters stated below. I

                                           5   submit this declaration in support of Defendant Intuit Inc.’s Motion to Compel Arbitration, which

                                           6   is being filed concurrently herewith.

                                           7          2.      Attached hereto as Exhibit A is a true and correct copy of the request for

                                           8   voluntary dismissal of the class action complaint filed in Callaway v. Intuit Inc., No.

                                           9   19CV354484 (Santa Clara Superior Court) on October 21, 2019.

                                          10          3.      Numerous petitions for arbitration have been instituted with the AAA asserting

                                          11   similar claims to the ones here. Attached hereto as Exhibit B is a true and correct redacted copy

                                          12   of an example of one such petition for arbitration filed with the AAA against Intuit.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13          I declare under penalty of perjury that the foregoing is true and correct and this declaration

                                          14   was executed on October 28, 2019.
                                                                                                 /s/ Molly Melcher
                                          15
                                                                                                 Molly Melcher
                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                DECL. OF MOLLY MELCHER ISO DF’S                 1                     CASE NO.: 3:19-cv-02546-CRB
                                                MOTION TO COMPEL ARBITRATION
                                                Case 3:19-cv-02546-CRB Document 97-4 Filed 10/28/19 Page 3 of 3



                                           1                        ATTESTATION REGARDING CONCURRENCE

                                           2          I, Laurence F. Pulgram, am the ECF User whose ID and password are being used to file

                                           3   this Declaration of Molly Melcher in Support of Defendant Intuit Inc.’s Motion to Compel

                                           4   Arbitration. In compliance with Local Rule 5-1, I hereby attest that other counsel whose e-

                                           5   signature appears above has concurred with this filing.

                                           6
                                               Dated: October 28, 2019                      s/ Laurence F. Pulgram
                                           7                                                Laurence F. Pulgram
                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                DECL. OF MOLLY MELCHER ISO DF’S                2                     CASE NO.: 3:19-cv-02546-CRB
                                                MOTION TO COMPEL ARBITRATION
